                             UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF TEXAS

                                      HOUSTON DIVISION

UNITED STATES OF AMERICA                              '
                                                      '
        v.                                            '       CRIMINAL NO. H-19-CR-832-1
                                                      '
GERALD M. GOINES                                      '

                UNITED STATES’S MOTION TO STAY RELEASE ORDER

        The United States requests this Honorable Court stay Magistrate Judge Dena H. Palermo’s

November 26, 2019, order in the Southern District of Texas releasing the above defendant on bond

in the instant case because the United States intends to seek a revocation of that release order from

the Court. The United States asks this Court to continue the stay until the Court has conducted a

de novo review of whether the defendant should be detained pending trial. The United States will

file its motion to revoke the release order and to detain the defendant pending trial by November

27, 2019.

   I.        BACKGROUND FACTS & PROCEDURAL HISTORY

             A. The Harding Street Search Warrant & Raid

        On January 28, 2019, Gerald Goines swore out an affidavit for a no-knock search warrant

claiming he had probable cause to search 7815 Harding Street. The United States alleges that

Goines knowingly falsified information in the affidavit for the search warrant, in which he

described a fictitious purchase of heroin at the house by a confidential informant (CI) on January

27, 2019 from a “white male” in possession of a 9 millimeter caliber handgun. After securing the

search warrant, Goines also completed a tactical plan for the search and a Houston Police


                                                 1
Department (HPD) offense report, both of which also contained the lies found throughout the

search warrant affidavit.

       Then at about 5:00 p.m. on January 28, 2019, about 20 officers with the Houston Police

Department, including Goines, executed the no-knock search warrant for 7815 Harding Street.

Within minutes of HPD breaching the front door of 7815 Harding Street, the homeowners, Dennis

Tuttle and Rhogena Nicholas, were dead, their dog had been shot dead, and three officers were

shot, including Goines, one other officer was hit by shrapnel, and a fifth officer suffered a severe

knee injury. No heroin or a 9 mm gun was found in the home. In the wake of the botched raid on

Harding Street, HPD conducted an investigation and sought to interview the fictional CI Goines

mentioned in the search warrant affidavit. Goines allegedly obstructed that investigation by giving

names of CIs he knew did not conduct the buy, and then falsely claimed it was he who conducted

the buy on January 27, 2019, knowing all along that no such drug buy had taken place.

           B. The Indictment

       On November 14, 2019, a federal grand jury in Houston returned a nine-count indictment

against Goines, Steven O. Bryant (his former HPD partner) and Patricia Ann Garcia, a neighbor

of Tuttle and Nicholas who made several 911 calls to HPD on January 8, 2019, falsely alleging

that Tuttle and Nicholas were armed drug dealers, calls that set into motion the events of January

28, 2019. Seven of the nine counts are against Goines. The first two counts allege Goines

violated the civil rights of Tuttle and Nicholas, and that these crimes resulted in their deaths.

Those two counts each have a maximum sentence of life in prison without parole. The other five

counts allege Goines obstructed justice by making a variety of false statements - each count carries

a maximum sentence of up to 20 years in prison.


                                                 2
   II.        THE REQUEST FOR A STAY

         A. The Magistrate Court’s Release Order

         As a result of the indictment against him, agents arrested Goines on Wednesday, November

20, 2019. Later that day he made his initial appearance where the United States moved for

detention and the detention hearing was then set for Friday, November 22, 2019. After the

November 22, 2019, detention hearing concluded, Judge Palermo took the matter of detention

under advisement.

         On Tuesday, November 25, 2019, Magistrate Judge Christina A. Bryan, the Magistrate

Judge then on duty in Houston, read into the record Judge Palermo’s decision to release the

defendant on the following conditions: (1) a $150,000 unsecured bond, (2) 24-hour home

confinement with certain exceptions, (3) GPS monitoring, and (4) various other conditions. At

the hearing, the United States filed an oral motion to stay the release order so we could have time

to file a motion to revoke Judge Palermo’s release order under 18 U.S.C. § 3145(a)(1) with this

Court, and for this Court to review and rule on the motion. Judge Bryan granted the motion to

stay over the defense’s objection. In requesting the stay, the United States also told Judge Bryan

we would file the motion to revoke the release order by November 27, 2019. Judge Bryan asked

that in the meantime the United States file a written motion to memorialize the request for the

granted stay, which we have done in this motion.

         B.      A Stay Is Appropriate When The District Court Is Reviewing A Release
                 Order.

         “If a person is ordered released by a magistrate judge . . . the attorney for the Government

may file, with the court having original jurisdiction over the offense, a motion for revocation of

the order or amendment of the conditions of release. . . . The motion shall be determined

                                                  3
promptly.” 18 U.S.C. § 3145(a). As Goines is charged in the Southern District of Texas, this

Court has original jurisdiction over the offense and will be the proper forum to hear the

Government’s forthcoming Motion for Revocation of Order of Release.

        The district court reviews a release order de novo. See United States v. Rueben, 974 F.2d

580, 585-86 (5th Cir. 1992) (“[T]he district court acts de novo and must make an independent

determination of the proper pretrial detention or conditions of release”); United States v. Delker,

757 F.2d 1390, 1394-95 (5th Cir. 1985). The “simple preponderance standard” governs the flight

risk determination, that is, a detention order should issue if “the judicial officer should determine

that it is more likely than not that no condition or combination of conditions will reasonably assure

the accused’s appearance.” United States v. Fortna, 769 F.2d 243 (5th Cir. 1985) (distinguishing

this standard governing the flight risk determination with the higher “clear and convincing” burden

of proof that governs detention based on danger to the community).

        The Fifth Circuit has affirmed a district court’s authority to issue a stay pending its de novo

review of a release order. See United States v. Brigham, 569 F.3d 220, 229-30 (5th Cir. 2009).

The Fifth Circuit explained that “given that the issue being reviewed involves a person's release

from custody pending further legal proceedings, the absence of stay authority could render the

district court's review power illusory.” Id. (citing numerous cases in which courts stayed pretrial

release orders pending district court review). Brigham also observed that because the review of

a release order shall be determined “promptly,” defendants are “protected from prolonged interim

detention if a release order is later upheld.” Id. Brigham, in reaching its conclusion that a stay

is appropriate, cited to the rationale in a string of district court cases that stayed release orders “in

the context of pre-trial detention.” Id. at 230.


                                                   4
       Thus, a stay of Judge Palermo’s release order is appropriate while this Court reviews and

considers the upcoming motion to revoke the release order, which the United States will file by

November 27, 2019.

                                            Respectfully submitted,

                                            RYAN K. PATRICK
                                            United States Attorney


                                      By: /s/Alamdar S. Hamdani__________________
                                          ALAMDAR S. HAMDANI
                                          Assistant United States Attorney
                                          Texas Bar No. 24012771
                                          1000 Louisiana Street, Suite 2300
                                          Houston, Texas 77002
                                          Phone: 713-567-9305
                                          Fax: 713-718-3305


                                            /s/Arthur R. Jones_______________________
                                            Arthur R. Jones
                                            Assistant United States Attorney
                                            Southern District of Texas

                                            /s/Sharad Khandelwal___________________
                                            Sharad Khandelwal
                                            Assistant United States Attorney
                                            Southern District of Texas


                                            ERIC S. DREIBAND
                                            Assistant Attorney General
                                            Civil Rights Division

                                            /s/Jared Fishman________________________
                                            Jared Fishman
                                            Special Litigation Counsel
                                            Civil Rights Division




                                               5
                             CERTIFICATE OF CONFERENCE

       On November 26, 2019, counsel for defendant objected in court to the United States’ oral

motion for a stay of Judge Palermo’s release order, and we presume they object to this written

motion as well.



                                CERTIFICATE OF SERVICE

       This is to certify that on this 26th day of November, 2019, a true and correct copy of the

foregoing was served electronically to counsel for the defendant.



                                                         /s/ Alamdar S. Hamdani
                                                         ALAMDAR S. HAMDANI
                                                         Assistant United States Attorney




                                                6
